UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6395 Dreyfus New York Municipal Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Municipal Cash Management October 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.3% Rate (%) Date Amount ($) Value ($) Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 11/7/09 8,065,000 a Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 11/7/09 2,800,000 a Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 11/7/09 5,000,000 a Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Young Men's Christian Association of Olean, N.Y. Project) (LOC; Key Bank) 11/7/09 3,355,000 a Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 11/7/09 11,900,000 a Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (LOC; HSBC Bank USA) 11/7/09 835,000 a Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 11/7/09 7,700,000 a Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 0.65 11/7/09 10,305,000 a 10,305,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; Key Bank) 0.95 11/7/09 5,570,000 a 5,570,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.31 11/7/09 8,325,000 a 8,325,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.31 11/7/09 9,445,000 a 9,445,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 0.31 11/7/09 15,575,000 a 15,575,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 0.95 11/7/09 3,655,000 a 3,655,000 East Hampton Union Free School District, GO Notes, TAN 1.00 6/30/10 5,610,000 5,632,909 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.23 11/7/09 5,000,000 a 5,000,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/23/09 5,000,000 5,003,597 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 6,165,000 6,196,054 Erie County Industrial Development Agency, Civic Facility Revenue (Heritage Center Project) (LOC; Key Bank) 0.95 11/7/09 1,715,000 a 1,715,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.40 11/7/09 675,000 a 675,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.40 11/7/09 3,535,000 a 3,535,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.36 11/7/09 3,100,000 a 3,100,000 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.25 7/15/10 18,265,000 b 19,192,580 Fishkill, GO Notes, BAN 2.00 4/30/10 3,826,775 3,845,611 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.22 11/7/09 6,350,000 a,c 6,350,000 Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.40 11/7/09 1,950,000 a 1,950,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.36 11/7/09 2,335,000 a 2,335,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.48 12/3/09 29,300,000 29,300,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.35 12/8/09 14,000,000 14,000,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 17,000,000 a Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 23,200,000 a Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 8,000,000 a Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 35,000,000 a Metropolitan Transportation Authority, RAN 12/31/09 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 11/7/09 25,000,000 a Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 15,875,000 a Monroe County Industrial Development Agency, Civic Facility Revenue (DePaul Properties, Inc. Project) (LOC; Key Bank) 11/7/09 3,000,000 a Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 11/7/09 2,380,000 a Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Bank) 11/7/09 2,250,000 a Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.40 11/7/09 450,000 a 450,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Bank) 0.32 11/7/09 2,600,000 a 2,600,000 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) (LOC; ABN AMRO) 0.20 11/7/09 27,200,000 a 27,200,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; Bank of America) 0.22 11/7/09 20,000,000 a 20,000,000 New Rochelle City School District, GO Notes, TAN 1.50 12/4/09 6,900,000 6,906,944 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.18 11/7/09 6,785,000 a 6,785,000 New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 0.21 11/7/09 6,265,000 a 6,265,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.19 11/7/09 6,000,000 a 6,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.25 11/7/09 17,100,000 a 17,100,000 New York City Housing Development Corporation, MFMR (20 Exchange Place) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.22 11/7/09 5,405,000 a 5,405,000 New York City Housing Development Corporation, MFMR (Beekman Tower Project) (LOC; RBS Citizens NA) 0.50 11/7/09 20,345,000 a 20,345,000 New York City Housing Development Corporation, MFMR (The Crest Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 0.46 11/7/09 5,690,000 a 5,690,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.46 11/7/09 2,960,000 a 2,960,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 0.46 11/7/09 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.40 11/2/09 7,000,000 7,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.20 11/7/09 2,095,000 a,c 2,095,000 New York Local Government Assistance Corporation, Senior Lien Revenue, Refunding 5.00 4/1/10 1,300,000 1,325,146 New York State, GO Notes 4.00 3/1/10 1,000,000 1,011,813 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 10,200,000 10,275,022 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Bank) 0.20 11/7/09 6,925,000 a 6,925,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.20 11/7/09 2,470,000 a 2,470,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.23 11/7/09 2,785,000 a 2,785,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; HSBC Bank USA) 0.25 11/7/09 3,400,000 a 3,400,000 New York State Dormitory Authority, Revenue (Samaritan Medical Center) (LOC; Key Bank) 0.65 11/7/09 8,000,000 a 8,000,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 1.00 11/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 3.00 3/15/10 1,000,000 1,009,668 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Liquidity Facility; Citibank NA) 0.20 11/7/09 7,095,000 a,c 7,095,000 New York State Housing Finance Agency, Housing Revenue (70 Battery Place) (LOC; FNMA) 0.23 11/7/09 20,600,000 a 20,600,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.25 11/7/09 9,000,000 a 9,000,000 New York State Housing Finance Agency, Housing Revenue (Avalon Bowery Place II) (LOC; Bank of America) 0.26 11/7/09 12,000,000 a 12,000,000 New York State Housing Finance Agency, Housing Revenue (Historic Front Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.22 11/7/09 24,300,000 a 24,300,000 New York State Housing Finance Agency, Housing Revenue (North End Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.20 11/7/09 1,700,000 a 1,700,000 New York State Urban Development Corporation, Service Contract Revenue, Refunding (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.30 11/7/09 5,000,000 a 5,000,000 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 0.95 11/7/09 3,200,000 a 3,200,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Preswick Glen Civic Facility) (LOC; Banco Santander) 0.19 11/7/09 6,500,000 a 6,500,000 Onondaga County Industrial Development Agency, IDR (General Super Plating Company, Inc. Project) (LOC; Citizens Bank of Pennsylvania) 1.30 11/7/09 1,950,000 a 1,950,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Bank) 0.41 11/7/09 2,380,000 a 2,380,000 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; RBS Citizens NA) 1.00 11/7/09 4,000,000 a 4,000,000 Ontario County Industrial Development Agency, Civic Facility Revenue (Friends of the Finger Lakes Performing Arts Center, Inc. Civic Facility) (LOC; RBS Citizens NA) 1.76 11/7/09 6,565,000 a 6,565,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.40 11/7/09 2,670,000 a 2,670,000 Orange County Industrial Development Agency, Civic Facility Revenue (Saint Luke's Cornwall Hospital Project) (LOC; Key Bank) 11/7/09 3,800,000 a Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 11/7/09 3,045,000 a Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 11/9/09 Port Authority of New York and New Jersey, Equipment Notes 11/7/09 10,500,000 a Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank NA) 11/7/09 3,700,000 a Rockland County Industrial Development Agency, Civic Facility Revenue (Rockland Jewish Community Center Project) (LOC; Wachovia Bank) 11/7/09 6,245,000 a Saint Lawrence County Industrial Development Agency, Civic Facility Revenue, Refunding (Claxton-Hepburn Medical Center Project) (LOC; Key Bank) 11/7/09 3,600,000 a Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Bank) 11/7/09 5,535,000 a Smithtown Central School District, GO Notes, TAN 6/25/10 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 11/7/09 2,780,000 a Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 0.95 11/7/09 3,305,000 a 3,305,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 0.95 11/7/09 5,000,000 a 5,000,000 Syracuse Industrial Development Agency, Housing Revenue (Masonic Lofts LLC Project) (LOC; Key Bank) 1.10 11/7/09 4,050,000 a 4,050,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 7,935,000 7,964,270 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Bank) 0.41 11/7/09 1,385,000 a 1,385,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/2/10 2,000,000 2,001,807 Wells Fargo Stage Trust (Metropolitan Transportation Authority, Dedicated Tax Fund Revenue) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.20 11/7/09 17,890,000 a,c 17,890,000 Westchester County, GO Notes, BAN 1.00 4/28/10 6,000,000 6,008,551 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale and LOC; Westchester County) 1.70 11/3/09 10,000,000 10,000,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; Allied Irish Banks) 0.46 11/7/09 15,680,000 a 15,680,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Rye YMCA Project) (LOC; Allied Irish Banks) 0.41 11/7/09 2,250,000 a 2,250,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.41 11/7/09 30,000,000 a 30,000,000 Yonkers Industrial Development Agency, Revenue (Merlots Program) (11-23 Saint Casimir Avenue, LP Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.30 11/7/09 4,215,000 a,c 4,215,000 Total Investments (cost $895,851,967) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $37,645,000 or 4.2% of net assets. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolio s policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolio s investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Municipal Cash Management By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 By: /s/ James Windels James Windels Treasurer Date: December 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
